Bleckley, Judge.
Title to the property levied upon, was shown, on trial, to have vested in the defendant in ft. fa., in the year 1845. A part of the chain, was a legislative charter granted in that year. See 11th Georgia Reports, 556. The judgment was rendered in 1855. No conveyance of title out of defendant appeared. There is parol evidence that the claimant bought in the early part of 1866, but from whom is not stated. There is, in the record, a deed, introduced by the plaintiff in fi.fa., dated in 1863, from one Josephus Echols to the Eagle Manufacturing Company; but the claimant is the Eagle and Phenix Manufacturing Company, and it did not purchase till 1866, whereas, this deed bears date in 1863. From these differences in dates and names, we conclude that the two companies are not the same, but if it were otherwise it would not vary the result. What is meant in the testimony by “such possession as the deed gave,” we do not know. We do not even know what deed is referred to. No actual possession of the lots now under levy was proved, though such possession appeared of other lots, one or more, included in the same purchase, or purchased at the same time. We find no deed that applies to this purchase or to the claimant’s case; no evidence of the payment of any purchase price, and no evidence of actual possession for any period of time. In this state of the facts it makes no difference what the court chargedj a verdict for the claimant was a legal impossibility, and errors in the charge were harmless.
Judgment affirmed.